            Case 3:20-cv-06128-JLR Document 29 Filed 06/11/21 Page 1 of 1




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JUN 11 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
EARL W. JUDD II,                                 No.    21-35401

                  Plaintiff-Appellant,           D.C. No. 3:20-cv-06128-JLR
                                                 Western District of Washington,
  v.                                             Tacoma

JACK F. NEVIN, Judge; et al.,                    ORDER

                  Defendants-Appellees.

Before: SILVERMAN, NGUYEN, and R. NELSON, Circuit Judges.

       A review of the record demonstrates that this court lacks jurisdiction over

this appeal because the order challenged in the appeal is not final or appealable.

See Fed. R. Civ. P. 54(b); Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir. 1981)

(order is not appealable unless it disposes of all claims as to all parties or judgment

is entered in compliance with Fed. R. Civ. P. 54(b)); see also WMX Techs., Inc. v.

Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (dismissal of complaint with leave to

amend is not appealable). Consequently, this appeal is dismissed for lack of

jurisdiction.

       DISMISSED.




MF/Pro Se
